COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


THOMAS ALLAN WALTERS

v.        Record No. 2388-94-1         MEMORANDUM OPINION * BY
                                       JUDGE NELSON T. OVERTON
KAREN ELIZABETH RIESBECK WALTERS          OCTOBER 10, 1995


           FROM THE CIRCUIT COURT OF GLOUCESTER COUNTY
                      John M. Folkes, Judge
          Breckenridge Ingles (Martin, Ingles & Ingles,
          Ltd., on brief), for appellant.

          William E. Moore (Moore, Foard & Dias, on
          brief), for appellee.



     Appellant claims that the circuit court, in a decree a

vinculo matrimonii, erred by (1) failing to value, identify, and

order a division of marital and separate property, (2)

miscalculating the income of the parties for the purposes of an

alimony award, (3) awarding alimony to appellee, and (4) ordering

appellant to pay 80% of medical expenses of the children not

covered by insurance.   We hold that the court did err as to the

first assignment, but that the error was harmless.    Finding no

other error by the court, we affirm.

     The court is required by statute to "determine the legal

title as between the parties, and the ownership and value of all

property . . . ."   Code § 20-107.3(A); see Bosserman v.
Bosserman, 9 Va. App. 1, 5, 384 S.E.2d 104, 107 (1989); Bowers v.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Bowers, 4 Va. App. 610, 616-17, 359 S.E.2d 546, 550 (1987).      In

this case the court accepted the decision of the commissioner to

adopt the de facto division of the property as it had been done

by the parties.   The commissioner's ruling, however, was vague as

to the legal status and value of many items of property, and the

circuit court should have made a clear ruling so as to conform

strictly with Code § 20-107.3.

     The factual circumstances in this case, however, lead to a

conclusion that the error was harmless.   The purpose of the

statutory requirements in Code § 20-107.3 is to fairly divide the

value of the property.   Bosserman, 9 Va. App. at 5, 384 S.E.2d at

107; Robinette v. Robinette, 4 Va. App. 123, 130, 354 S.E.2d 808,

811 (1987).   Although the bulk of the property was ultimately

given to the appellee, this result is not unjust.   The error does

not compel us to reverse the trial court's decision.

     We find that the court made no other errors.   Accordingly,

we affirm.
                                                       Affirmed.




                                 - 2 -